Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 are pending in the current application.
Claims 11-15 are withdrawn from consideration (see discussion, below).
Claims 1-10 are examined in the current application.

Election/Restrictions
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on March 15th 2021.
Applicant's election with traverse of claims 1-10 in the reply filed on March 15th is acknowledged.  The traversal is on the grounds that searching both claims drawn to the method of preparing a biscuit and a production plant (i.e., apparatus) for preparing a biscuit would impose a serious burden on the Office. It is most respectfully submitted that this is not found persuasive, because the restriction requirement mailed on January 15th 2021 explained why there would be a serious search and/or examination burden if restriction was not required. That is, the inventions have acquired a separate status in the art in view of their different classification; the inventions have acquired a separate status in the art due to their recognized divergent subject matter; the inventions require 
Accordingly, the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1: The phrase “comprised by” in line 12 renders the claim indefinite, because it is unclear what the three phrases (i.e., deposition, application and curing) that are comprised by the cooling phase means. The phrase is not defined by the claim, nor does the specification provide a clear definition, and one of ordinary skills in the art would not be reasonably apprised of its meaning. Applicant is urged to correct and/or clarify the metes and bounds of the phrase and the claim as recited without introducing new matter.
Moreover regarding claim 1: The numbering “e.” in line 13 and “f.” in line 15, renders the claim indefinite. Given the fact lines 5-9 delineate four method steps for preparing a biscuit, the numbering a-d of lines 5-9 coincides with the four method steps delineated in lines 5-9; However, lines 13-16 fail to recite method steps, but instead recite the temperature of the biscuit preform during the deposition phase and application phase. Therefore, a skilled artisan would read the line numbers “ e.” and “f.” with more than one reasonable interpretation, and ultimately would not be reasonable apprised of the meaning, as two method steps appear to be missing. Applicant is urged to correct and/or to clarify the metes and bounds of the phrase and the claim as recited without introducing new matter.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over NPL “Cutler’s Famous Glazed Sugar Cookies (Step By Step)” (‘Cutler’) (from https://abountifulkitchen.com/cutlers-famous-glazed-sugar-cookies/).

Regarding claim 1: Cutler discloses a method of decorating cookies comprising baking the cookies, cooling the baked cookies, depositing a binding agent (i.e., glaze) to the cookies, applying at least one edible piece good (i.e., sprinkles) to the top of the fresh glaze and setting the coated cookies on a cooling rack for curing/cooling until the glaze sets (see Cutler pages 14-23 and 25-27), which encompasses the method steps recited in claim 1 (see 35 USC §112(b) rejections above).
Regarding claim 2: Cutler discloses of adding water (i.e., a solvent) to the glaze to make it thinner, and if the glaze gets too stiff, of adding a small amount of water until desired consistency is attained (see Cutler pages 26-27), which meets the claimed limitations.
Regarding claim 3: Cutler discloses the glaze comprises four cups of sugar with about half a cup of liquid (i.e., half a cup of milk and/or water, and half a teaspoon of almond extract or emulsion) (see Cutler pages 26-27). Given the fact the Brix value is an expression of the number of grams of sucrose per 100 grams of liquid, a cup comprises about 237ml, the density of powdered sugar is about 0.8ml/g, the density of the liquid (i.e., milk and/or water and extract) is about 1 ml/g, the glaze in Cutler has a Brix value that exceeds 50°.
Regarding claim 4: Cutler discloses depositing the glaze using a profiled spreading tool (i.e., a knife) (see Cutler pages 18-20).
Regarding claim 5: Cutler discloses applying the glaze to only the top side of the cookie, where the sprinkles are than administered (see Cutler pages 14-23 and 25-27). Given the fact the glaze is not applied to any cookie surface that is not between the cookie and the sprinkles, the step of removing the glaze from surfaces not between the cookie and the sprinkles is met by the process in Cutler.
Regarding claim 7: Cutler discloses the glaze provides the cookie with extra sweetness and a hint of almond flavor (see Cutler pages 3 and 25-27).
Regarding claim 8: Cutler discloses of depositing the glaze throughout the whole upper surface of the cookie and/or extending beyond the cookie, or depositing the glaze on the top surface of while leaving the edge of the cookie free of glaze (see Cutler pages 16-22).
Regarding claims 9 and 10: Cutler discloses of cooling the cookie and maintaining the cookie, sprinkles and glaze room temperature (see Cutler pages 14-23 and 25-27), which meets the claimed limitations.

Claim Rejections - 35 USC § 103
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cutler et al., as applied in the rejection of claims 1-5 and 7-10 under 35 USC 102/103 above, and further in view of NPL “Guide to Using Decorative Sugars and Sprinkles” (‘Crocker’) (from https://www.bettycrocker.com/how-to/tipslibrary/baking-tips/guide-to-using-decorative-sugars-and-sprinkles).

Regarding claim 6: Cutler discloses a method of decorating cookies comprising baking the cookies, cooling the baked cookies, depositing a binding agent (i.e., glaze) to the cookies, applying at least one edible piece good (i.e., sprinkles) to the top of the fresh glaze and setting the coated cookies on a cooling rack for curing/cooling until the glaze sets (see Cutler pages 14-23 and 25-27), but fails to disclose shaking off, blowing off and/or suctioning out inadequately bonded sprinkles; However, Crocker discloses shaking off inadequately bonded sprinkles (i.e., excess sprinkles) is well known and conventional in the cookies decorating art (see Crocker page 3). Therefore, it would have been obvious to a skilled artisan at the time the application was filed to have shaken off any inadequately bonded sprinkles and reuse them if desired, as conventionally done in the art, and thus arrive at the claimed limitations.

   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        







	














https://abountifulkitchen.com/cutlers-famous-glazed-sugar-cookies/

https://www.bettycrocker.com/how-to/tipslibrary/baking-tips/guide-to-using-decorative-sugars-and-sprinkles